Sandler, J. (dissenting in part).
The facts are fully and fairly set forth in Justice Sullivan’s opinion for the court. Much that is said in that opinion seems to me an admirable treatment of several of the difficult, close questions presented. My fundamental point of disagreement is with the interpretation, as applied to this case, of the governing standard set forth by the Court of Appeals in Chapadeau v Utica Observer-Dispatch (38 NY2d 196, 199), with regard to media publication of a defamatory article concerning someone who is not a public official or a public figure: “[W]here the content of the article is arguably within the sphere of legitimate public concern, which is reasonably related to matters warranting public exposition, the party defamed may recover; however, to warrant such recovery he must establish, by a preponderance of the evidence, that the publisher acted in a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties.”
*524In granting the motion of the defendant El Diario-La Prensa to dismiss the action, the court has in effect held that the publisher of a defamatory news story relating to a private individual is entitled to dismissal as a matter of law under Chapadeau (supra) if the writer of the story was known to the publisher to be a responsible and trustworthy person, even though it is apparent on the face of the story that it was based entirely on the unverified statement of a person of unknown reliability engaged in a bitter controversy with the person allegedly defamed. (Cf. Gaeta v New York News, 62 NY2d 340.)
As so applied, it is difficult to perceive any meaningful distinction between the Chapadeau standard and the standard of actual malice enunciated by the Supreme Court with regard to public officials and public figures (New York Times Co. v Sullivan, 376 US 254; Curtis Pub. Co. v Butts, 388 US 130), although it is apparent both from a textual analysis of the two standards, and the authorities interpreting them, that a significant difference was intended. Indeed, as construed in the court’s opinion, it may be persuasively argued that Chapadeau perplexingly provides with regard to defamatory articles concerning private citizens even greater protection for media defendants than they enjoy under the Sullivan standard with regard to public officials and.public figures, since the Court of Appeals pointedly noted in Karaduman v Newsday, Inc. (51 NY2d 531, 544, 545) that the “objective” Chapadeau standard more readily lends itself to dismissal of libel actions on motions for summary judgment than does “that most exacting standard” set forth in Sullivan (supra).
The court’s opinion appropriately emphasizes that the defendant El Diario-La Prensa could reasonably have relied upon the competence and integrity of the defendant Valdescastilla, and that he could in turn have reasonably relied upon the integrity of his immediate source, Juan Caballero. Little, however, is said in the court’s opinion about the reliability of the original source of the story, the actress Lupita Ferrer, although it was known to Valdescastilla, and must have been apparent to the publisher, that the story was entirely based on what she said. The little that is said seems to me singularly unpersuasive as support for the conclusion reached.
*525It is suggested that she was at least familiar with the facts concerning which she allegedly made the comments reported in the paper. But surely, without more, it is not sufficient to establish, as a matter of law, that the publication of a defamatory news story was in accord with responsible journalistic practices that the source of the defamatory story was in a position to know the facts. Indeed, it is not even clear that Ms. Ferrer knew the relevant facts since, for all that appears in the story, the arrangements allegedly violated by the plaintiff had been entered into by someone acting on her behalf and she was relying on her understanding of an arrangement described by someone else.
The court’s opinion further suggests that the photographer and sometimes news gatherer, Caballero, was in a position to evaluate her reliability. But nothing in the story, nor in the affidavits submitted in this record, suggests that Caballero ever undertook to evaluate her reliability.
Apart from that, the record discloses only that Ms. Ferrer was a well-known actress who was emotionally upset and angry at the time she was interviewed. The record discloses no evidence that the parties concerned had any basis for evaluating her reliability. Notwithstanding the obviously damaging impact to the reputation of the plaintiff inherent in the published story, it was published without any effort to check the facts with the plaintiff, or with anyone else, and even without any apparent effort to ascertain the specific arrangements allegedly violated and how they were entered into, so as to permit a judgment as to whether whatever occurred resulted from an honest disagreement rather than a purposeful breach of an obligation.
I know of nothing in this record to support the court’s conclusion that the publication of the story in question under the described circumstances was so clearly not a gross departure from the ordinary standards of responsible journalism as to entitle the publisher to dismissal of the action as a matter of law.
Assuming that the published story accurately reported in every particular what Ms. Ferrer said, which she herself *526flatly denied in an affidavit, I do not believe that this record permits us to determine as a matter of law that the defendants did not act “in a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties.” (See Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199, supra.) I know of no authority applying Chapadeau that supports the conclusion reached by the court, and I am persuaded that an analysis of Chapadeau itself, Karaduman, and the body of New York law applying Chapadeau, including Gaeta v New York News (supra), points to a contrary conclusion.
In construing the standard set forth in Chapadeau, (supra), it seems to me important to place it chronologically in the context of the relevant law that had been developed by the Supreme Court at the time Chapadeau was decided. As is by now a familiar story, the Supreme Court determined in New York Times Co. v Sullivan (supra) that the publisher of a defamatory statement with regard to a public official would not be liable unless it could be proved that it was published “with ‘actual malice’ that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” (New York Times Co. v Sullivan, supra, p 280.) This principle was extended to public figures in Curtis Pub. Co. v Butts (supra), and then in Rosenbloom v Metromedia (403 US 29), the same standard was extended to defamatory articles concerning private individuals involved in a matter of public or general concern. Finally, in Gertz v Robert Welch, Inc. (418 US 323, 347), the Supreme Court withdrew from the extension of the Sullivan principle set forth in Rosenbloom v Metromedia (supra), and concluded with regard to defamatory articles concerning private individuals: “We hold that, so long as they do not impose liability without fault, the States may define for themselves the appropriate standard of liability for a publisher or broadcaster of defamatory falsehood injurious to a private individual.”
In the three years that elapsed between the decisions in Rosenbloom and Gertz (1971-1974), the courts of this State of course applied the Sullivan standard, in accordance with Rosenbloom (supra), to defamatory articles with regard to *527private persons involved in matters of public or general concern. (See, e.g., Trails West v Wolff, 32 NY2d 207.) In applying the Sullivan standard, our courts necessarily applied the construction of “reckless disregard” of whether it was false or not set forth by the Supreme Court in St. Amant v Thompson (390 US 727, 730, 731): “[R]eckless conduct is not measured by whether a reasonably prudent man would have published, or would have investigated before publishing. There must be sufficient evidence to permit the conclusion that the defendant in fact entertained serious doubts as to the truth of his publication. Publishing with such doubts shows reckless disregard for truth or falsity and demonstrates actual malice.”
Chapadeau (supra) came to the Court of Appeals under somewhat unusual circumstances. Gertz v Robert Welch, Inc. (supra), had been decided after the Appellate Division had granted summary judgment dismissing the complaint on the basis of Rosenbloom v Metromedia (supra). In Chapadeau, the Court of Appeals was required to address the issue of a defamatory news item concerning a nonpublic figure involved in a matter of public concern following the invitation by the Supreme Court in Gertz to the State courts “to define for themselves the appropriate standard of liability” in that situation. It is apparent that the standard set forth by the Court of Appeals in Chapadeau represented an adaptation of the minority view expressed by Mr. Justice Harlan in Curtis Pub. Co. v Butts (388 US 130,155, supra), as to the appropriate standard to apply to a public figure who is not a public official, which would have permitted recovery only “on a showing of highly unreasonable conduct constituting an extreme departure from the standards of investigation and reporting ordinarily adhered to by responsible publishers.”
A study of Chapadeau (38 NY2d 196, supra) makes it clear that the standard there set forth with regard to private individuals was not intended to embrace the rule developed under Sullivan (376 US 254) that conditioned liability upon a showing “that the defendant in fact entertained serious doubts as to the truth of his publication.” (St. Amant v Thompson, supra, p 731.)
The “objective standard” set forth in Chapadeau (supra) involves two inquiries. First, what are the standards of *528information gathering and dissemination ordinarily followed by responsible parties? Second, did the publisher act in a grossly irresponsible manner without consideration for those standards? Undeniably there are many circumstances in which the apparent reliability of the informant makes it appropriate to publish even a defamatory statement without any further effort at verification. (See, e.g., Robart v Post-Standard, 52 NY2d 843, 845; Gaeta v New York News, supra; Zetes v Rickman, 86 AD2d 746, 747.) In those situations, summary judgment dismissing the complaint was justified because it was clear as a matter of law that the publication was not an extreme departure from responsible journalistic practices. But I perceive nothing in Chapadeau that can fairly be construed as sanctioning such dismissal as a matter of law with regard to a defamatory article about a private person, published without any effort at verification, which is based solely on the unsupported statement of a person of unknown reliability, with regard to someone with whom that person has been engaged in a dispute.
In Chapadeau (supra, p 200) itself the court emphasized: “The instant article was written only after two authoritative sources had been consulted and it was not published until it had been checked by at least two persons other than the writer. This is hardly indicative of gross irresponsibility.” And in Karaduman v Newsday, Inc. (51 NY2d 531, 544, supra), the Court of Appeals quite clearly distinguished between “that most exacting standard” set forth in Sullivan (376 US 254, supra), and the standard set forth in Chapadeau, which “is capable of being met by wholly objective proof” (51 NY2d, at p 545). “Indeed our standard of ‘gross irresponsibility’ demands no more than that a publisher utilize methods of verification that are reasonably calculated to produce accurate copy” (supra, p 549).
The authorities cited in the court’s opinion in support of the conclusion that liability is here precluded as a matter of law fall into two categories. Several involve applications of the Sullivan standard and quite correctly applied the principle set forth in St. Amant v Thompson (390 US 727, supra). (See Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, 382-383, cert den 434 US 969; James v Gannett Co., 40 *529NY2d 415.) The others, applying the Chapadeau standard, were situations in which it was apparent on the face of the record that the publisher did not act “ ‘in a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties.’ ” Thus, in Robart v Post-Standard (supra, p 845) and Carlucci v Poughkeepsie Newspapers (88 AD2d 608, 609, affd on other grounds 57 NY2d 883), the stories were written on the basis of information with regard to arrests given by disinterested police officers. In Zetes v Richman (supra), the newspaper republished a story written by a reputable U.P.I. reporter which on the face of the story indicated either that the reporter had direct knowledge of that which he was asserting, or that he had conducted a careful investigation before writing the story.
Contrary to the argument advanced by the defendants, the recent opinion of the Court of Appeals in Gaeta v New York News (62 NY2d 340, supra) does not support their position on this issue. The opinion of the Court of Appeals in Gaeta carefully detailed the circumstances which justified the defendants believing the information that was published to be reliable and accurate. The opinion noted (p 351) that the source of the statement had been described as the legal guardian of the person concerned in the story and someone “who had previously furnished accurate information to the Nursing Home Special Prosecutor. Sorrentino’s facts about her brother had inherent plausibility, and Kramer had no reason to suspect any animus toward the plaintiff. Kramer herself confirmed Sorrentino’s information about the nursing home by a visit there; no information could be secured from the psychiatrists at Creedmoor. * * * There was no reason to doubt the veracity of the information received from Sorrentino, and indeed good reason to believe it was accurate. * * * Given that the reporter had no reason to suspect her source, and that she herself visited the nursing home, no triable issue is raised as to defendants’ gross irresponsibility.”
Nothing remotely comparable to the foregoing can be found in this record confirming the reliability of the person whose alleged statement was published. Moreover, her *530personal “animus” was obvious. The detailed recital in the Gaeta opinion of the circumstances confirming the right of the reporter to consider her source reliable at least suggests that more is required under Chapadeau (38 NY2d 196, supra) than a finding that the reporter did not entertain serious doubts as to the truth of the statements, and that the publication accurately reported what was said.
Implicit in the foregoing discussion is my agreement with the court that the article was susceptible of a defamatory interpretation, and that the defendant was not a public figure.
I am more doubtful as to the correctness of the conclusion that respondeat superior here is inapplicable as a matter of law on the disclosed facts in the record, but I consider it unnecessary to reach that issue.
Whether or not it would be a sound principle to sanction dismissal as a matter of law in the kind of a situation presented here is a matter on which reasonable people may obviously disagree, as a study of the varied opinions of Supreme Court Justices in this area convincingly confirms. I do not believe it to be the applicable rule set forth in this State by the New York Court of Appeals in Chapadeau (supra).
Accordingly, the order of the Supreme Court, New York County (M. Klein, J.), entered on August 15,1983, denying the cross motion of the defendants for summary judgment dismissing the complaint, should be affirmed.
Milonas and Kassal, JJ., concur with Sullivan, J.; Sandler, J. P., dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered on August 15, 1983, modified, on the law, without costs and without disbursements, to grant the El Diario publishers’ cross motion for summary judgment dismissing the complaint and, except as thus modified, affirmed.